DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 11/27/2020 has been considered and entered. 
Claims 1-14, 16-18 are amended. Claims 15, 19 and 20 have been cancelled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 104122730; please see English translation) further in view of Pan (CN 101833932; see English translation).
Regarding claims 1, 14, 17-18, Chen et al. disclose a dimmer and a method of manufacturing the dimmer, comprising at least one brightness adjusting unit (reflection type electrochromic device; see Title; Fig 2) which adjusts visible light, that comprises a reflection layer (201), and an electrochromic layer (401) stacked over each other and the electrochromic layer is reversibly switched for adjusting amount of reflection of visible light.
But Chen fail to disclose a back light unit comprising the dimmer comprising a plurality of brightness adjusting unit, and electrochromic layer is switchable between transparent and a color rendering state.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use the Chen's device being capable of reversibly switchable between transparent or color rending state, for controlling the color of the display.
Regarding claim 2, Chen et al. disclose that the at least one brightness adjusting unit (Fig 1) further comprises an electrolyte layer (302) and an ion storage layer (BOB) stacked sequentially on a side of the electrochromic layer (301) facing the reflective layer(201).
Regarding claim 3, Chen discloses a first electrode (202 of Fig 2) and a second electrode (500), wherein the first electrode is located on a side of the ion storage layer (401) adjacent the reflective layer, and wherein the second electrode is located on a side of the electrochromic layer (402) away from opposite the reflective layer (see Fig 2; paragraphs 27-33).
Regarding claim 4, Chen et al. disclose that the reflective layer comprises a conductive material, and wherein the dimmer further comprises a second electrode on a side of the electrochromic layer away from opposite the reflective layer (Fig 2: paragraphs 27-33).


Regarding claim 6, Chen et al. disclose that the ion storage layer (401) comprises vanadium pentoxide ions or iridium oxide (paragraph 29).
Regarding claim 7, Chen et al. disclose that the electrolyte layer comprises lithium perchlorate ions or sodium perchlorate ions (paragraph 29).
Regarding claim 8, Chen et al. disclose that the first electrode comprises a metal layer but is silent about at least one of indium tin oxide or graphene.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use ITO or graphene since selection of known materials for known purposes is within the skill of art.
Regarding claim 9, Chen et al. disclose that the second electrode is made of comprises at least one of indium tin oxide or graphene (paragraph 32).
Regarding claim 10, Chen et al. disclose that the reflective layer is made of comprises specular silver ink or specular white ink (paragraph 12).
Regarding claims 11-12, Chen et al. disclose a second substrate (100), wherein the second substrate is located on a side of the electrochromic layer away from opposite the reflective layer, however Chen et al. fail to disclose a first substrate wherein the first substrate is located on a side of the reflective layer away from opposite the electrochromic layer.

Regarding claim 13, Chen et al. disclose that the second substrate (100) comprises at least one of glass or polyethylene terephthalate (paragraph 9).
Regarding claim 16, Pan discloses a backlight device for the liquid crystal device but is silent about various components of the backlight device as claimed in claim 16.
However, a light guide plate a first diffusion layer, a first prism and a second prism and a second diffusion layer are the essential components of a backlight device of a display, known in the art.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have such components in the backlight unit of Pan, since such comments are required to have uniform light generation from the backlight unit to the display unit. The same reason for combining art as in claim 1 applies.
Response to Arguments
Applicant's arguments filed on 11/27/2020 have been fully considered but they are not persuasive. 
Applicant contends that Pan discloses backlight unit and electrochromic screen 2 are two independent structure. 
Examiner respectfully agrees, that backlight unit is separate from the electrochromic structure even in applicant’s claimed invention. Claim recites a backlight unit comprises, so the backlight unit. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
			Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Karabi Guharay/
Primary Examiner, Art Unit 2875